Pettit, J.
This was a suit by the appellant against theappellees, to review a judgment rendered in favor of theappellees against the appellant.
The record shows that a demurrer to the complaint was; filed and sustained. No demurrer is in the transcript, nor does it show for what cause or reason the demurrer was filed.
The statute only allows a review for two causes : first,. *599for error of law appearing in the proceedings and judgment; second, for new matter discovered since the rendition thereof. 2 G. & H. 280, sec. 587. And neither of these causes is shown in the complaint.
The judgment is affirmed, at the costs of the appellant.